Citation Nr: 1449952	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease.

2.  Entitlement to separate evaluations for neurological abnormalities associated with lumbar spine degenerative disc disease, to include bowel and bladder dysfunction and lower extremity radiculopathies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from May 1956 to September 1959, and was a member of the South Carolina Army National Guard from July 1977 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for degenerative disc disease of the lumbar spine and assigned a 40 percent evaluation effective from January 6, 2003.

The Veteran disagreed with both the assigned evaluation and the effective date of service connection.  When the matters were previously before the Board in June 2013, an earlier effective date of December 27, 2002, was granted; the RO implemented this decision in a rating decision that same month, and assigned a 40 percent evaluation for the entirety of the appellate period.  Issues regarding the evaluation and entitlement to a finding of total disability based on individual unemployability (TDIU) were remanded for further development.

When the remaining issues were returned to the Board in March 2014, the Board again remanded the matter of entitlement to TDIU; the requested development of that issue has not yet been completed by the RO, and hence is not before the Board at this time.  The Board notes that a corrective order was issued in October 2014 with regard to the remand directives.  The Board also denied entitlement to an initial evaluation in excess of 40 percent for the low back disability.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court) which in October 2014, on the basis of a Joint Motion for Vacatur and Remand, vacated those portions of the Board decision which denied entitlement to separate ratings for neurological manifestations related to the low back disability, and which denied referral for extraschedular evaluation under 38 C.F.R. § 3.321.  The Court did not disturb the Board's determination that no Schedular evaluation in excess of 40 percent was warranted.

Since the most recent supplemental statement of the case (SSOC), and indeed since the issuance of the March 2014 Board decision, additional VA treatment records have been associated with the claims file.  However, review of these records reveals that they are duplicative of evidence already of record, and the relevant contents (such as use of a wheelchair) have been fully considered by the Agency of Original Jurisdiction (AOJ).  No remand is required.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to separate evaluations for neurological manifestations of the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Rating Schedule fully accounts for all symptomatology related to the degenerative disc disease of the lumbar spine, and the severity thereof.


CONCLUSION OF LAW

The criteria for referral of the degenerative disc disease of the lumbar spine to the Director, Compensation and Pension Service, for extraschedular evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a (2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.114, 4.115b, 4.124a (2104).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative disc disease of the lumbar spine.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All identified and available treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); he stated that his SSA benefits are for retirement at age 62.  38 C.F.R. § 3.159(c)(2).  

Numerous VA examinations have been afforded the Veteran over the course of the appellate period, most recently in July 2013.  The examiners made all clinical findings necessary to application of the evaluation criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  As the Veteran does not allege worsening since his most recent examination, and there is no indication of such in ongoing treatment records, remand for updated examination findings is not necessary.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Court determined that the Board had not provided adequate reasons and bases for the determination that referral to the Director, Compensation and Pension Service, was not warranted.  Specifically, the Court found that the failure to discuss how all complaints and symptoms, to include neurological manifestations, impacted the analysis.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board again determines that the Rating Schedule fully accounts for and considers the full spectrum of the Veteran's low back complaints, and hence under the Thun test, no referral is warranted.

The Board initially notes that the criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2014) may be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7- 2003.

Under the current 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, as well as under 38 C.F.R. § 4.71a, Code 5285-5295 (2002), the rating to be assigned for functional limitation of the spine is properly evaluated according to the degree of limitation of motion of the spinal segment.  (Under the 2002 criteria, the disability would be rated under Code 5292 as a severe limitation of motion; no incapacitating episodes totaling four to six weeks as was required under Code 5293, for disc disease, were shown to warrant the 40 percent evaluation.)  Such ratings fully consider not only the range of motion possible, but also account for the degree of actual functional impairment due to pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  These considerations jibe fully with the Veteran's lumbar spine complaints and manifestations.

The Schedule also contemplates and accounts for the additional manifestations and complaints of the Veteran which are not included in a limitation of motion rating.  The current criteria specify that neurological manifestations such as he reports, and the Court cites, are to be rated separately under an appropriate Code.  Under the prior, pre-September 2003 criteria of 5292, neurological manifestations could also be separately compensated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25.  Neurogenic bladder, for example is a listed disability under 38 C.F.R. § 4.115b, as Code 7542.  Bowel problems may be rated under 38 C.F.R. § 4.114, Code 7332, for impairment of sphincter control of the rectum and anus.  Radiculopathies of the lower extremities are rated under 38 C.F.R. § 4.124a, with specific Codes selected based on the affected nerve; Code 8520, for sciatic impairment, is traditionally applied as covering the while of each leg.  Under each of these potentially applicable Codes, criteria specific to each alleged or demonstrated neurological impairment are listed, fully addressing the manifestations reported by the Veteran.  

Moreover, each Code provides a system under which the severity of the Veteran's complaints and manifestations can be measured and accommodated.  More severe symptoms, such as ankylosis in the case of limitation of motion, for example, may be rated higher under the Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional signs, symptoms, or manifestations, that have not been attributed to a specific diagnosed condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, the Schedular criteria which are potentially applicable to the Veteran's service-connected lumbar spine disability are fully adequate to consider the impairments related to that disability.  As the Schedular criteria are adequate, no referral is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that this analysis is independent of any applicable to consideration of extraschedular entitlement for TDIU under 38 C.F.R. § 4.16(b), and no inference should be made with regard to that previously remanded claim.  The Board has specifically not reached the question of degree of interference with employment under 38 C.F.R. § 3.321.


ORDER

An initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease is not warranted.


REMAND

As is discussed above, the complaints and findings related to neurological abnormalities, to include bowel and bladder dysfunction and radiculopathy of the lower extremities, are potentially entitled to separate ratings under the currently and previously applicable rating criteria.  

However, the current record is unclear as to exactly which neurological abnormalities are related to the lumbar spine disability, and which may be manifestations of non-service connected conditions, such as the Veteran's stroke or his diabetes.  Therefore, remand is required for VA examinations to determine fully the identity and extent of the conditions related to the service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with the claims file updated VA treatment records from the VA medical center in Washington, DC, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2014 to the present.

2.  Schedule the Veteran for appropriate VA neurological examinations to determine all manifestations related to the service-connected degenerative disc disease of the lumbar spine.  The claims file must be reviewed in conjunction with the examinations; if the examiner does not have access to the electronic record, copies of relevant documents must be printed and provided for review.

The examiner must identify all current neurological manifestations of lumbar spine dis disease.  The presence of bowel or bladder dysfunction, and radiculopathies or neuropathies of the lower extremities must be specifically addressed.

The examiner must discuss the role, if any, of non-service connected stroke and diabetes conditions in causing or aggravating identified conditions and should, to the extent possible, distinguish manifestations attributable all or in part to the lumbar spine disc disease.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


